ON STATE’S MOTION FOR REHEARING.
CHRISTIAN, Judge.
The State has filed a motion for rehearing pointing out that a judgment was properly entered by the court below, but inadvertently omitted from the original transcript. The judgment has been brought forward.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
The State’s motion for rehearing is granted, the judgment of reversal is set aside and the judgment of the trial court is. now affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved - by the Court.